

116 HR 4148 IH: Green Jobs and Opportunity Act
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4148IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mr. Delgado (for himself, Mr. Pocan, Mr. Sean Patrick Maloney of New York, Ms. Wild, Mr. Cisneros, Ms. Norton, Mr. Huffman, Ms. Meng, Ms. Jayapal, Ms. Haaland, Mr. Cohen, Mr. Schneider, Ms. Clarke of New York, Mr. Morelle, Mr. Ryan, Mr. Serrano, Mr. Carbajal, Ms. Omar, Mr. García of Illinois, Mr. Carson of Indiana, Mr. Sires, Mr. Thompson of Mississippi, Mr. Kildee, Mr. Tonko, Mr. Suozzi, Mr. Larson of Connecticut, Mr. Lowenthal, Mr. Espaillat, Ms. Spanberger, Mr. Horsford, Mr. Price of North Carolina, Ms. Brownley of California, Mr. Raskin, Mr. Ruppersberger, Mrs. Trahan, and Mr. Rouda) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Labor, in consultation with the Secretary of Energy and Secretary of
			 Education, to submit a report on current and future trends and shortages
			 in the clean energy technology industry to achieve a clean energy economy,
			 and to provide grants to establish and enhance training programs for any
			 occupation or field of work for which a shortage is identified, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Green Jobs and Opportunity Act. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)The 21st century has some of the highest recorded temperatures in known history. (2)Scientists have high confidence that global temperatures will continue to rise for decades to come, largely due to greenhouse gases produced by human activities.
 (3)According to the Intergovernmental Panel on Climate Change (IPCC), which includes more than 1,300 scientists from the United States and other countries, there will likely be a temperature rise of 2.5 to 10 degrees Fahrenheit over the next century.
 (4)With only around 4.4 percent of the Earth’s population, World Bank studies have found that the United States is the second largest contributor of carbon dioxide emissions at 14.6 metric tons of CO2 per capita.
 (5)When the world gets hotter, it can fuel the proliferation of drought, typhoons, hurricanes, wild­fires, and general habitat change, and can affect the availability of food and water, among other issues.
 (6)IPCC findings have revealed that the United States is projected to lose more than $500,000,000,000 in annual economic output by the year 2100 from global warming.
 (7)Additionally, the IPCC discovered that to avoid the most severe impacts of a changing climate, net-zero global emissions by 2050 will be required.
 (8)According to the Brookings Institution, a clean economy would encompass a vast array of industries and jobs directly involved in producing goods and providing services with an environmental benefit.
 (9)Under the 2019 Clean Jobs America report by E2 (Environmental Entrepreneurs), it is estimated that 3.26 million workers are currently employed in, or are engaged in closely related activities, to the clean economy.
 (10)According to the International Labor Organization, by 2030, it is projected that over 24 million new clean energy jobs will be needed globally to transition to a clean economy.
 (11)To meet this clean energy agenda, investing in job training will be crucial to ensuring the United States has a readied workforce.
 (b)PurposeThe purpose of this Act is to ensure the current United States workforce is prepared to transition to a clean energy economy.
			3.21st century workforce trends and shortages
 (a)MonitoringThe Secretary of Labor, in consultation with the Secretary of Energy, shall collect data to monitor current and future trends and shortages within the clean energy technology industry, which includes skilled technical personnel, electric power engineers, transmission engineers, and other occupations or fields of work under—
 (1)the agriculture and forestry industry; (2)the electric utility industry;
 (3)the manufacturing industry; (4)the wholesale trade industry;
 (5)the professional and business services industry; and (6)the manufacturing and operation and maintenance industries for component parts of clean energy technologies.
 (b)Report on current trends and shortagesNot later than 120 days after the date of enactment of this Act, and on a quarterly basis thereafter, the Secretary shall submit to Congress, based on the data collected under subsection (a), a report on—
 (1)trends and shortages as of the date of such report, and recommendations to prepare the workforce to address such trends and shortages to meet the demands of a clean energy economy; and 
 (2)other recommendations the Secretary determines appropriate. (c)Report on future trends and shortagesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress, based on the data collected under subsection (a), a report on—
 (1)trends and shortages projected in the next 10 years, and recommendations to address such trends and shortages to prepare the workforce to meet the demands of a clean energy economy; and
 (2)other recommendations the Secretary determines appropriate. 4.Traineeship grants (a)GrantsThe Secretary, in consultation with the Secretary of Energy and the Secretary of Education, shall provide grants to eligible entities described in subsection (b) to establish training programs (including distance learning) for any occupation or field of work for which a workforce shortage is identified or projected under subsection (b) or (c) of section 3.
 (b)Eligible entityTo be eligible to receive a grant under this subsection, an entity shall be— (1)an institution of higher education (as such term is defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))), including a junior or community college (as such term is defined in section 312(f) of such Act (20 U.S.C. 1058(f)));
 (2)a postsecondary vocational institution (as such term is defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)));
 (3)an elementary school (as such term is defined in section 8101 of the Elementary Education Act of 1965 (20 U.S.C. 7801));
 (4)a secondary school (as such term is defined in section 8101 of the Elementary Education Act of 1965 (20 U.S.C. 7801));
 (5)a Bureau-funded school (as such term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021));
 (6)a labor organization; (7)an entity that is registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) that pays all participants of an apprenticeship or on-the-job-training program compensation at least the higher of $15 an hour or the applicable Federal, State, or local minimum wage in the location of the program; or
 (8)an education and training provider that is listed as an eligible provider of training services for a program under section 122(d) of the Workforce Innovation Opportunity Act (29 U.S.C. 3152 (d)) that pays all participants of an apprenticeship or on-the-job-training program compensation at least the higher of $15 an hour or the applicable Federal, State, or local minimum wage in the location of the program.
 (c)ApplicationTo be eligible to receive a grant from the Secretary under this section, an entity shall submit an application to the Secretary containing such information as the Secretary may require, including but not limited to—
 (1)a description of the training the entity would provide with funds from such a grant, how such training fulfills the workforce needs described in subsection (b) or (c) of section 3, and that the workforce need being met is in an industry or occupation in the region in which the training is conducted;
 (2)evidence of experience in conducting worker training programs in the clean energy technology sector;
 (3)evidence that the program funded by such a grant will aid a participating individual in finding new or more advanced employment or training opportunities in the clean energy technology sector and that such employment or training will help the individual achieve economic self-sufficiency; and
 (4)information about the entity and any relevant partnerships with the Federal Government, other worker training entities, employers or employer-sponsored organizations, State or local agencies, labor unions, educational institutions, community organizations, or faith-based organizations.
 (d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that, in carrying out training programs under this section, give priority to the following:
 (1)Displaced workers (particularly workers from the fossil fuel industry). (2)Individuals with a barrier to employment (as such term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)).
 (3)Veterans, members of the reserve components of the Armed Forces, or former members of such reserve components.
 (4)Members of underrepresented populations. (5)Frontline and vulnerable communities.
 (6)Any other identified group the Secretary determines appropriate. (e)Grant period and amountA grant awarded under this section shall be awarded for a one year period and may not exceed $2,500,000.
 (f)ReportingNot later than two years after the date of enactment of this Act, the Secretary shall submit a report to Congress on the grant program carried out under this section, which shall include—
 (1)a description of each eligible entity awarded a grant under this section; (2)the amount of each such grant;
 (3)the activities for which such grant was used; (4)policy recommendations; and
 (5)any other information the Secretary determines appropriate. 5.Secretary’s National Advisory CommitteeThe Secretary shall establish a National Advisory Committee on the Clean Energy Technology workforce, referred to in this section as the Advisory Committee, to meet the objectives of this Act.
 (1)CompositionThe Advisory Committee shall have— (A)24 voting members appointed by the Secretary, composed of—
 (i)6 representatives of employers who participate in the clean energy technology industry, including employers who participate in a registered apprenticeship program in the clean energy technology industry sponsored by a joint labor-management partnership;
 (ii)6 representatives of labor organizations who represent workers in the clean energy technology industry;
 (iii)6 representatives of institutions of higher education, postsecondary vocational institutions, public high schools, an entity that carries out programs registered under the Act of August 16, 1937, and other education and training providers that are listed as an eligible provider of training services for a program under section 122(d) of the Workforce Innovation Opportunity Act; and
 (iv)6 representatives of environmental and clean energy community organizations; and (B)members who are ex officio nonvoting representatives from the Departments of Labor, Education, and Energy.
 (2)QualificationsThe members shall be selected upon the basis of their experience and competence concerning workforce development and training in the clean energy technology industry.
 (3)TermsThe Secretary shall appoint the members for terms of 3 years. (4)ChairpersonThe Secretary shall designate one of the members of the Advisory Committee to serve as Chairperson of the Advisory Committee.
 (5)MeetingsThe Advisory Committee shall hold not fewer than 2 meetings during each calendar year. All meetings of the Advisory Committee shall be open to the public. A transcript shall be kept of each meeting and made available for public inspection.
 (6)DutiesThe Advisory Committee shall advise, consult with, and make recommendations to the Secretary on matters relating to the administration of this Act.
 6.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act, $260,000,000 for each of fiscal years 2020 through 2022.
 7.DefinitionsIn this Act: (1)Clean energy economyThe term clean energy economy means United States energy production resulting in net-zero carbon emissions in accordance with the timeline described in the IPCC Report to limit global warming to 1.5 °C above pre-industrialized levels.
 (2)Clean energy technology industryThe term clean energy technology industry includes— (A)the renewable, clean, and low-carbon electric power energy generation sector;
 (B)the electric transmission sector; (C)the energy storage sector; and
 (D)the energy efficiency sector. (3)DepartmentThe term Department means the Department of Labor.
 (4)Distance learningThe term distance learning means the transmission of educational or instructional programming to geographically dispersed individuals and groups via telecommunications.
 (5)Frontline and vulnerable communitiesThe term frontline and vulnerable communities means deindustrialized communities, depopulated rural communities, and communities where indigenous people, people of color, migrants, low-income workers, women, the elderly, people with disabilities, and the youth are disproportionately impacted.
 (6)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (7)IPCC ReportThe term IPCC Report means the report entitled IPCC, 2018: Global warming of 1.5 °C. An IPCC Special Report on the impacts of global warming of 1.5 °C above pre-industrial levels and related global greenhouse gas emission pathways, in the context of strengthening the global response to the threat of climate change, sustainable development, and efforts to eradicate poverty published by the Intergovernmental Panel on Climate Change on October 8, 2018.
 (8)SecretaryThe term Secretary means the Secretary of Labor. (9)ShortagesThe term shortages refers to when workforce demand outweighs supply within an occupation or field of work.
 (10)Skilled technical personnelThe term skilled technical personnel means— (A)journey- and apprentice-level workers (including such workers who work in full supply chain and manufacturing, and operation and maintenance), who are enrolled in, or have completed, a registered apprenticeship program under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and
 (B)other skilled workers in the clean energy technology industry, as determined by the Secretary. (11)TrendThe term trend refers to jobs being created, jobs being eliminated, lifespan of jobs, required competencies of jobs, skill gaps of jobs, geographical locations of jobs, ongoing training for jobs, cleanliness of jobs (based on greenhouse gas reductions), current job openings, projected job openings, current wages of jobs, projected wages of jobs, unionization rates of jobs, and other information the Secretary determines appropriate.
 (12)Underrepresented populationsThe term underrepresented populations is a group that comprises less than 25 percent of the individuals employed in each occupation or field of work within the clean-energy technology industry.
			